Citation Nr: 0936506	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for limitation of 
adduction, right thigh, muscle group XV, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming in which an evaluation greater than 20 
percent for the service-connected limitation of adduction, 
right thigh, muscle group XV was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his right thigh disability is more 
severe than has been evaluated.  The Board notes that the 
most recent VA examination is dated in March 2005.  The most 
recent VA treatment records are dated in 2006 but show 
complaints of and treatment for right leg pain in November 
2005.  An entry dated in August 2005 reflects that pain 
persists despite prescribed Darvocet and Oxycodone, and 
contains a notation that a prescription of Valium was going 
to be tried.

In addition, VA treatment records appear to indicate that the 
Veteran manifests loss of sensation as well as weakness 
attributed to the surgical removal of his chondrosarcoma, 
right pubic rami.

Given the potential neurological pathology and length of time 
since the last VA examination and since additional treatment 
records have been obtained, the Board finds remand is 
required to determine the current extent of his right thigh 
disability.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the claim is REMANDED for the following:

1. Schedule the Veteran for muscle, 
orthopedic, and neurological examinations 
with the appropriate medical 
professionals to determine the nature and 
extent of impairment to his right thigh, 
muscle group XV, associated with 
chondrosarcoma, right public rami, post 
operative-including all orthopedic, 
muscle, and neurological pathology found.  
All indicated tests and studies should be 
performed. The extent of impairment on 
the Veteran's ability to function should 
be addressed.  The claims folder, 
including a copy of this remand must be 
provided to the examiners in conjunction 
with the examination.

For any and all neurological pathology 
found, the examiner is asked to provide 
the following opinion:  is it at least as 
likely as not that neurological pathology 
is the result of or part and parcel of 
or, in the alternative, has been 
aggravated by, the service-connected 
impairment of the right thigh, muscle 
group XV, associated with chondrosarcoma, 
right pubic rami, post operative?

A complete rationale must be provided for 
all opinions afforded.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for a higher evaluation 
for limitation of adduction, right thigh, 
muscle group XV associated with 
chondrosarcoma, right pubic rami, post 
operative, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




